Citation Nr: 1613846	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-44 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 27, 2009, for the award of a 20 percent disability rating for chronic osteomyelitis of the left humerus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

 This matter first came before the Board of Veterans' Appeals (Board) from a June 2009 RO decision.

In May 2013, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board also (1) dismissed claims for entitlement to a disability rating greater than 20 percent for chronic osteomyelitis of the left humerus and entitlement to an initial disability rating greater than 10 percent for arthritis of the left glenohumeral joint; (2) denied an effective date earlier than January 27, 2009, for the award of service connection for a scar of the left arm; and (3) denied an effective date earlier than January 27, 2009, for the award of service connection for arthritis of the left glenohumeral joint.

The Board also referred a motion alleging clear and unmistakable error (CUE) in a November 1963 RO decision to the extent it assigned a 0 percent disability rating for osteomyelitis in the left humerus.  Upon remand, the RO issued a rating decision in April 2014 finding that CUE existed in the rating decision dated November 14, 1963, to the extent it assigned a noncompensable evaluation for osteomyelitis, chronic, left humerus.  A 10 percent disability rating was assigned for this disability effective September 25, 1963.  Having been resolved in his favor, the motion involving CUE in the November 1963 rating decision is not directly within the scope of this appeal.  

As the Veteran withdrew that issue at the time of the prior Board decision, a claim for an increased rating higher than 20 percent is not within the Board's jurisdiction.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to arrange for a retrospective medical opinion.

In its prior remand, the Board made a preliminary finding that the Veteran had a pending, unadjudicated claim for an increased rating filed in September 1964.  See 38 C.F.R. § 20.1100(b) (2015).  Generally, a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  The issue of whether an increased disability rating is warranted does not necessarily subsume the issue involved in determining the effective date for that increase.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Here, the Board's prior preliminary finding might suggest that the issue now on appeal actually concerns whether a higher disability rating is warranted since September 1964.  

However, the Board's decision in May 2013 carefully explained that the Veteran was not seeking a higher rating for the disability, presumably since January 27, 2009, which is when the current 20 percent rating was assigned.  The Board went on to explain that the Veteran's primary contention is that compensation should have been paid for the disability since September 1963.  

Thus, the central question in this case concerns whether the Veteran met the schedular criteria under 38 C.F.R. § 4.71a, DC 5000, for assignment of a 20 percent rating prior to January 27, 2009.  The Board will decline at the present time to make any further preliminary findings as to the date a claim for an increased rating may be recognized.  

In either event, there is little evidence indicating the severity of the Veteran's condition since service connection was granted in November 1963.  The only relevant evidence appears in a November 1977 statement from the Veteran indicating that he had a "great deal of pain" since his separation from service.  Upon remand from the Board in May 2013, the RO attempted to obtain the Veteran's VA medical records since September 1964.  

However, those efforts were unsuccessful as indicated by an March 2014 response from the custodian of records indicating that were no records for the Veteran, including after a check of "[a]ll areas of storage."  (A request for records prior to September 1964 was not made as that was not requested by the Board.  Currently, the claims file contains VA medical records in 1963 pertaining to the Veteran's operation.)

Thus, it appears that all necessary efforts to obtain those records were undertaken.  Nonetheless, the evidentiary record is still deficient to the extent there is no evidence bearing on the severity of the condition throughout the intervening years.  

Of possible relevance, a February 2009 VA examination refers to statements the Veteran brought to that examination, including diary entries pertaining to earlier time periods.  The Veteran, upon remand, should be invited to submit such evidence in support of his appeal.  

Furthermore, the Board will obtain a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  For sake of completeness and thoroughness, the Board will ask that the VA examiner address the severity of the condition since the Veteran's separation from service.  See, e.g., Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (a veteran's disability must be evaluated in light of its whole recorded history).  

On this basis, the Board notes that the rating schedule for osteomyelitis has not been amended since February 1, 1962.  See 38 C.F.R. § 4.71a, DC 5000; 38 C.F.R. Appendix A to Part 4-Table of Amendments and Effective Dates Since 1946.  Thus, the rating criteria have stayed the same since the Veteran's separation from service.  

The rating schedule is as follows:



5000   Osteomyelitis, acute, subacute, or chronic:

Of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms
100
Frequent episodes, with constitutional symptoms
60
With definite involucrum or sequestrum, with or without discharging sinus
30
With discharging sinus or other evidence of active infection within the past 5 years
20
Inactive, following repeated episodes, without evidence of active infection in past 5 years
10
NOTE (1): A rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.

NOTE (2): The 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, 2 or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.


Also potentially pertinent are the rating criteria for disabilities of the shoulder.  Those rating criteria have not changed since 1946.  See 38 C.F.R. Appendix A to Part 4-Table of Amendments and Effective Dates Since 1946.

  THE SHOULDER AND ARM
Rating

Major
Minor
5200   Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201   Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202   Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203   Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his post-service symptoms since September 1963.  

This may include the diaries he brought to the February 2009 VA examination.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Arrange for the Veteran to undergo a VA examination to determine the severity of his chronic osteomyelitis of the left humerus since September 25, 1963.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide a description of the nature and severity of the Veteran's chronic osteomyelitis of the left humerus since September 25, 1963.  

To the extent possible, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition during that time period.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




